     Case 2:19-cv-00077-JAD-EJY Document 17 Filed 11/19/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   DOLLY BELLE,                                                Case No. 2:19-cv-00077-JAD-EJY
 5                  Plaintiff,
 6          v.                                                                 ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          Before the Court is Plaintiff Dolly Belle’s First Amended Complaint. ECF No. 16. Plaintiff
11   challenges the Social Security Administration’s denial of Social Security Disability Insurance
12   benefits for her child. Id. at 2. Defendant has not been served in this matter and opposing counsel
13   has not appeared, so electronic service is ineffective.
14          Accordingly,
15          IT IS HEREBY ORDERED that the Clerk of the Court shall serve the Commissioner of the
16   Social Security Administration by sending a copy of the Summons and Plaintiff’s First Amended
17   Complaint by certified mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security
18   Administration, 160 Spear Street, Suite 800, San Francisco, CA 94105, and (2) the Attorney General
19   of the United States, Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.
20          IT IS FURTHER ORDERED that the Clerk of the Court shall issue Summons to the United
21   States Attorney for the District of Nevada, and deliver the Summons and Plaintiff’s First Amended
22   Complaint to the U.S. Marshal for service.
23          IT IS FURTHER ORDERED that Defendant shall have sixty (60) days from the date of
24   service to file his answer or responsive pleading to Plaintiff’s First Amended Complaint in this case.
25          IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendant a copy
26   of every pleading, motion, or other document submitted for consideration by the Court. Plaintiff
27   shall include with the original paper submitted for filing a certificate stating the date that a true and
28
                                                       1
     Case 2:19-cv-00077-JAD-EJY Document 17 Filed 11/19/20 Page 2 of 2




 1   correct copy of the document was mailed to Defendant. The Court may disregard any paper received

 2   by a district judge, magistrate judge, or the Clerk of the Court which fails to include a certificate of

 3   service.

 4          DATED this 19th day of November, 2020.

 5

 6
                                                    ELAYNA J. YOUCHAH
 7                                                  UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
